NOTICE                          NO. 5-03-0744
 Decision filed 04/18/06. The text of
 this decision may be changed or                     IN THE
 corrected prior to the filing of a
 Petition   for    Rehearing   or   the   APPELLATE COURT OF ILLINOIS
 disposition of the same.
                             FIFTH DISTRICT
________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS, ) Appeal from the
                                       ) Circuit Court of
      Plaintiff-Appellee,              ) St. Clair County.
                                       )
v.                                     ) No. 02-CF-513
                                       )
FERNANDEZ URSERY,                      ) Honorable
                                       ) Robert J. Hillebrand,
      Defendant-Appellant.             ) Judge, presiding.
________________________________________________________________________

            JUSTICE HOPKINS delivered the opinion of the court:

            Following a jury trial, the defendant, Fernandez Ursery, was convicted of first-degree
murder (720 ILCS 5/9-1(a)(1) (West 2002)) and was sentenced to 50 years in prison. On

appeal, the defendant argues that he was denied a fair trial and the effective assistance of

counsel. We affirm.

                                                     FACTS

            On May 19, 2002, at approximately 4:30 a.m., Tynette Carpenter heard gunshots

outside her home. When the police arrived, Tynette walked outside and saw her 48-year-old
brother, Henry Carpenter, on the ground. Edward "Mickey" Watson, a neighbor, approached

Tynette and consoled her.
            Kevin Barnes, who lived a few houses from the murder scene, testified that on May
19, 2002, at approximately 4:50 a.m., he woke to a commotion coming from the direction of

the Carpenter home. The commotion was followed by a scream and eight or nine rapidly
fired gunshots. Barnes testified that there was no pause after the first two shots and that he

saw repeated flashes from the gun. After the shooting stopped, Barnes stayed on the floor of

                                                       1
his home for a while.
       After the police arrived, Barnes went outside and saw Henry on the ground. While

waiting for an ambulance to arrive, Courtney Carpenter (Henry's brother) and Daren
Carpenter (Courtney's nephew) arrived. Courtney told Barnes that on his way to the scene,
he had seen a neighbor, Ernestine Wade, drop a bag in the trash at a gas station on 26th

Street. Wade lived close to the Carpenter home along with her daughter, Renita Denzmore,
Watson (Denzmore's boyfriend), and Denzmore's children. Barnes testified that Courtney
thought it was odd that Wade had dropped a bag in the trash at the gas station because

Courtney knew that Wade and her family burned their trash in a barrel. Barnes told Courtney

that he should retrieve the bag. Courtney and Daren left the scene and retrieved the bag from
the trash.

       Within a few minutes, Courtney returned to the scene with the bag and gave it to

Gregory Jonas, a Centreville police sergeant. Jonas took possession of the bag and gave it to

the crime scene investigator. The bag contained blue jeans, a denim jacket, tee shirts, a pair
of white-and-black Nike tennis shoes, and a gun.

       Barnes testified that at 3 p.m., another neighbor, Linda Jackson, told him that a

suspicious-looking man was peeping out from behind the window blinds at 456 South 39th
Street. Barnes told Courtney about the man, and Courtney called the police.

       Courtney's and Daren's testimonies closely mirrored Barnes' testimony.
       Denzmore testified that on the day of the shooting, she lived at 456 South 39th Street
with Wade, Watson, and her children. On the day of the shooting, Denzmore went to bed at

12:30 a.m. At that time, Watson told her that he had "something to do." Denzmore testified
that she later awakened and saw police lights outside her home. At that time, Watson was in
bed with her. Denzmore and Watson went outside and saw Henry on the ground. Later in

the afternoon, a police officer asked Denzmore if she had given the defendant permission to

                                              2
be in her home, and she answered in the negative.
       Wade testified that on the evening before Henry's murder, she was babysitting

Denzmore's children while Denzmore, Watson, and another couple were out together.
Denzmore and Watson returned home at approximately 12:30 a.m. Denzmore went directly
to bed. About 30 minutes later, Watson went into Wade's bedroom, which was located in the

basement, and gave her a white grocery bag. Watson told Wade that the defendant would
arrive about 3 a.m. to get the bag. Watson went upstairs, and Wade heard his footsteps as he
went into the bedroom to go to bed.

       At 4 a.m., Wade went outside because she was unable to sleep. She saw Henry sitting

in a car at the end of the driveway. Henry asked Wade if she was okay, and he drove away
after she told him that she could not sleep. Approximately five minutes later, Wade walked

to Denzmore's vehicle to retrieve a cigarette. Wade saw Henry return with the defendant in

the front passenger seat. Henry parked in front of Wade's house. Wade then saw Henry

drive in front of his mother's home, which was one house north of Wade's home. Wade went
back inside her home and into the basement, where she sat on the side of the bed and smoked

a cigarette.

       Wade heard several gunshots in a row with no pause between them. Approximately
one minute later, the defendant appeared inside Wade's bedroom. The defendant undressed

and placed his clothing in the white bag that Watson had given Wade earlier in the evening.
Wade testified that the defendant smelled like liquor. Wade claimed that she did not know
the defendant very well and that she went upstairs because he made her feel uncomfortable.

Watson and the defendant each gave Wade $10 to buy cigarettes, and the defendant told
Wade to throw the white bag into a trash bin on 25th Street. Before she left, Wade noticed
that the defendant poured alcohol into an ashtray, which was located in her bedroom, and he

burned something that smelled like rubber. The police later recovered a burnt latex glove

                                             3
from Wade's basement. When the defendant finished, he turned off the light, got into Wade's
bed, and told Wade to tell the police that he was her company. Wade testified that she was

not romantically involved with the defendant.
       Wade drove Watson's vehicle to the corner of 26th and Bond Streets and threw the
bag into a trash bin. The next day, Wade was arrested. Wade testified that after she was

released on bond, she discovered that her home had been ransacked by the police and she had
no place to go. Wade went to Colorado to live with her sister and stayed there for 16 days
before her arrest and return to Illinois. Wade claimed that she could not return to Illinois on

her own because she had no money. In exchange for Wade's testimony at the defendant's

trial, the police agreed to dismiss her obstruction-of-justice charge.
       Gregory Musgrave, a captain for the Centreville police department, testified that he

arrived at the hospital at 5:45 a.m. and found that although Henry was undergoing emergency

treatment, he was "lucid and alert." Musgrave testified that he knew Henry "fairly well" and

that when Henry saw Musgrave, he called him "Greg." Henry also recognized Steve Brown,
a sergeant for the Centreville police department, and called him "Brown." Musgrave testified

that Henry was in "very serious condition" and experiencing "extreme pain." Henry told

Brown and Musgrave that "Watson's friend from Washington Park" had shot him. Henry
died at the hospital.

       The same day, Brown learned that the defendant fit the description of "Watson's friend
from Washington Park." Brown was also informed that a suspicious man was peeping out of
a window at 456 South 39th Street in Centreville, Illinois. At approximately 3:50 p.m.,

several Illinois State Police officers, Alorton officers, and a Caseyville officer accompanied
Musgrave and Brown to 456 South 39th Street. They entered the house with the consent of
the owners, Wade and Denzmore. The officers found the defendant in the house and arrested

him.

                                              4
       The defendant waived his Miranda rights (Miranda v. Arizona, 384 U.S. 436, 16 L.
Ed. 2d 694, 86 S. Ct. 1602 (1966)) and provided the police with a written statement. The

statement was read to the jury. The defendant claimed that on the night of the shooting, he,
Watson, Henry, and Wade were outside Watson's house "getting drunk." Watson accused
Henry of being a paid informant, which caused an argument between them, and Henry

"jumped" the defendant. The defendant claimed that he shot Henry twice, dropped the gun,
and ran away. As he ran, the defendant heard more shots fired. The defendant also stated
that on the night of the shooting, he wore blue jogging pants, white Nike tennis shoes, a

white tee shirt, and a black jacket.

       Suzanne Bolen, an Illinois State Police latent fingerprint examiner, testified that the
gun and latex gloves lacked sufficient fingerprint impressions to conduct fingerprint analysis.

Although two fingerprint impressions were discernible on the white bag, they did not match

Henry's, Wade's, or the defendant's fingerprint impressions.

       Brian Hapack, an Illinois State Police forensic biologist, testified that he examined the
tennis shoes, tee shirt, sweatpants, and jacket retrieved from the white bag and examined the

contents for the presence of blood and found none. Hapack also found a clear plastic glove

in the pocket of the jacket. Hapack tested the glove and did not find any blood. Hapack also
tested the gloves found in Wade's basement and found no blood.

       Michael Grist, an Illinois State Police crime scene investigator, identified eight 9-
millimeter shell casings and two fired projectiles from the crime scene. Grist testified that
Courtney had given Sergeant Jonas the bag which contained clothing and a gun and that

Jonas had given them to Grist.
       Thomas Gamboe, an Illinois State Police forensic scientist, identified the gun retrieved
by Courtney as a 9-millimeter semiautomatic pistol. Gamboe examined eight 9-millimeter

fired cartridge cases (People's exhibits 2 through 8) and the bullets retrieved from the victim's

                                               5
autopsy (People's exhibits 20 and 21) and determined that they had been fired from the
recovered 9-millimeter handgun (People's exhibit 14).

       Raj Nanduri, a forensic pathologist, testified that he performed Henry's autopsy and
found that he had been shot nine times at close range. Nanduri explained that Henry had died
from a gunshot wound to the abdomen.

       On May 21, 2002, the State filed a criminal information charging the defendant with
aggravated discharge of a firearm (720 ILCS 5/24-1.2(a)(2) (West 2002)) and aggravated
unlawful use of a weapon (720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West 2002)).

       On June 22, 2002, Shawn Pruitt was incarcerated in the St. Clair County jail due to

misdemeanor traffic offenses, and he shared a cell with the defendant. Pruitt testified that he
had known the defendant for approximately 10 years and was "friendly" with him. Pruitt

testified that the defendant bragged about shooting Henry in the chest and that the defendant

told him that he did so because Henry had stolen drugs while cleaning out a car. The

defendant told Pruitt that he had worn gloves during the shooting so no fingerprints would be
found on the weapon. When the defendant bragged about the shooting, he was unaware that

Henry was Pruitt's "close friend."

       Pruitt acknowledged that on June 24, 2002, he gave a written statement to the police
about the defendant's confession.

       On August 26, 2002, the State filed a criminal information charging the defendant
with first-degree murder (720 ILCS 5/9-1(a)(1) (West 2002)), aggravated discharge of a
firearm (720 ILCS 5/24-1.2(a)(2) (West 2002)), and aggravated unlawful use of a weapon

(720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West 2002)).
       Benjamin Koch, an Illinois State Police officer, testified that in October of 2002,
Wade gave a fourth statement to police. In that statement, she told officers, for the first time,

about the defendant burning latex or rubber gloves in the basement of her home immediately

                                               6
after Henry's murder. On November 1, 2002, at approximately 4:30 p.m., Koch, along with
Sergeant Brown and another officer, entered the basement of Wade's former residence.

While inside the basement, the officers found two latex gloves, one cloth jersey glove, and a
burned latex glove in an ashtray. Koch admitted that the house was in an "extreme state of
disarray" and that he did not know how long it had been abandoned.

       After hearing the evidence, the jury found the defendant guilty of first-degree murder.
The defendant filed a timely notice of appeal.
                                         ANALYSIS

       Initially, the defendant claims that he was denied his right to a fair trial because the

circuit court allowed into evidence gloves that were found in an unsecured house
approximately six months after the murder. Additionally, the defendant claims that the State

failed to establish a sufficient connection between the gloves, the defendant, and the crime.

We disagree.

       It is within the circuit court's discretion to decide whether evidence is relevant and
admissible. People v. Nunn, 357 Ill. App. 3d 625, 630 (2005). A circuit court's decision

concerning whether evidence is relevant and admissible will not be reversed absent a clear

abuse of discretion. People v. Morgan, 197 Ill. 2d 404, 455 (2001). An abuse of discretion
will be found only where the circuit court's decision is arbitrary, fanciful, or unreasonable or

where no reasonable person would take the circuit court's view. Morgan, 197 Ill. 2d at 455.
Evidence is considered relevant if it has any tendency to make the existence of any fact that
is of consequence to the determination of an action either more or less probable than it would

be without the evidence. Morgan, 197 Ill. 2d at 455-56. However, a circuit court may reject
evidence on the grounds of relevancy if the evidence is remote, uncertain, or speculative.
Morgan, 197 Ill. 2d at 456.

       The general rule is that physical evidence may be admitted provided there is proof

                                               7
to connect it with the defendant and the crime. People v. Coleman, 222 Ill. App. 3d 614, 624
(1991). "Proof of the connection may be circumstantial. Evidence may be admitted if it is

'suitable for the commission of the offense' regardless of whether the object actually was used
in connection with the offense." People v. Walker, 253 Ill. App. 3d 93, 108 (1993) (quoting
People v. Givens, 135 Ill. App. 3d 810, 819 (1985)). Evidence may be inadmissible,

however, if it has little probative value due to its remoteness, its uncertainty, or its possibly
unfair prejudicial nature. People v. Enis, 139 Ill. 2d 264, 281 (1990).
       In the instant case, the gloves were admissible and relevant, and the State established a

sufficient circumstantial connection between the gloves, the defendant, and the crime.

Wade's testimony demonstrated that the defendant entered her bedroom immediately after the
shooting and burned latex gloves in an ashtray. After Wade gave her fourth statement to the

police in October of 2002, they found the gloves in her bedroom. Additionally, Pruitt told

the police that the defendant bragged that he had worn gloves during the shooting so no

fingerprints would be found on the weapon. Moreover, the jacket found in the bag with the
murder weapon contained a clear plastic glove in the jacket pocket. The clothes in the bag

were identical to the ones the defendant admitted wearing on the night of the shooting.

Although we recognize that a jury could find that the discovery of gloves six months after a
crime in a house that was in extreme disarray and had been abandoned since the shooting had

little probative weight in determining the defendant's guilt, it did not affect the admissibility
of the gloves. See People v. Garcia, 7 Ill. App. 3d 742, 747 (1972) (gloves found two weeks
after a burglary in bushes where the defendant had been hiding and two blocks from the

burglarized premises were admissible and relevant since sufficient circumstantial evidence
connected them with the defendant). For these reasons, there was a sufficient nexus between
the gloves, the defendant, and the murder. Hence, the circuit court did not abuse its

discretion in admitting the gloves into evidence.

                                               8
       Next, the defendant argues that the introduction of a prior consistent statement by
Pruitt, a State witness, was plain error and that trial counsel was ineffective for failing to

object. We disagree.
       In general, pretrial statements used to corroborate trial testimony are inadmissible.
People v. Heard, 187 Ill. 2d 36, 70 (1999). An exception to this rule applies when it is

suggested that the witness recently fabricated the testimony or had a motive to testify falsely
and the prior statement was made before the motive to fabricate arose. People v. Cuadrado,
214 Ill. 2d 79, 90 (2005).

       Initially, we note that Pruitt's one-word affirmation acknowledging that he told the

police what the defendant had told him merely stated the obviousBthat Pruitt had previously
made a statement to the police. The substance of the prior statement was not admitted into

evidence. See People v. Williams, 264 Ill. App. 3d 278, 289 (1993) (a prior-consistent-

statement issue was waived because, inter alia, witnesses had not testified to the substance of

the prior statements). Even if we were to consider Pruitt's one-word affirmation as a prior
consistent statement, the admission of the statement was not error. In defense counsel's

opening statement, he claimed that the circumstances surrounding Pruitt's statement showed

that it was not credible. By making this statement, defense counsel suggested that Pruitt had
fabricated his testimony or had a motive to testify falsely. The State responded to this remark

by asking Pruitt on direct examination if he had given a statement to the police wherein Pruitt
told the police what the defendant had told Pruitt. Pruitt replied, "Yes." On cross-
examination, defense counsel's questions suggested that Pruitt's testimony was not credible

because the State had quashed five warrants that had been out for his arrest immediately prior
to his testimony and, in turn, Pruitt did not have to post $600 for bail. In other words,
defense counsel suggested that the State saved Pruitt $600 for his showing up and testifying

in this case. The circuit court did not err by admitting Pruitt's one-word affirmation

                                              9
acknowledging that he had given a statement to the police before the five warrants for his
arrest were quashed. Because the testimony was admissible under the exception to the

general bar on such statements (see Cuadrado, 214 Ill. 2d at 91), the admission was not error.
       Additionally, we note that the defendant claims that the State has not addressed this
issue on appeal and that therefore the State has conceded that it improperly used Pruitt's prior

consistent statement. However, in its brief, the State argues that its elicitation of the fact that
Pruitt spoke to the police on June 22, 2002, and told them what the defendant had told him
was not error. The State then goes on to point out that Pruitt claimed that the defendant had

worn gloves during the shooting so there would be no fingerprints. At the time of Pruitt's

statement, the latex glove had not been found in the jacket that was in the bag with the
murder weapon. Also, Wade had not told the police about the gloves that the defendant had

brought to her bedroom. The State argues: "[T]he timing of Pruitt's statementBbefore there

was any other evidence of the use of gloves in the shootingBis as important as the fact that

defendant said he wore gloves, since it establishes that Pruitt told the same story before there
was any reason to fabricate. For this reason, the prosecutor asked defendant if he had

provided the information to the police on June 24, 2002." The State then argues: "It is

axiomatic that prior consistent statements are admissible to show that a witness told the same
story before a motive came into existence or before the time of an alleged fabrication.

[Citation.] Accordingly, the prosecutor's question and Pruitt's response was [sic] not an
improper prior consistent statement."
       For this reason, the State did not concede that it improperly used a prior consistent

statement as evidence.
       Because the State did not improperly use a prior consistent statement as evidence, the
defendant's trial counsel was not ineffective for failing to object or raise the issue in a

posttrial motion.

                                                10
       Due to our disposition of the foregoing issue, we need not address the ineffective-
assistance-of-counsel claim that is related to this issue.

       Finally, the defendant argues that his trial counsel was ineffective for failing to invoke
his speedy-trial rights for the murder charge. Specifically, the defendant claims that section
3-3 of the Illinois Criminal Code of 1961 (Criminal Code) (720 ILCS 5/3-3 (West 2002)), the

compulsory-joinder provision (see People v. Williams, 204 Ill. 2d 191, 198 (2003)), required
the State to charge the defendant with murder on May 21, 2002, when he was charged with
aggravated discharge of a firearm (720 ILCS 5/24-1.2(a)(2) (West 2002)) and aggravated

unlawful use of a weapon (720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West 2002)), rather than

waiting to file that charge on August 26, 2002. The defendant argues that the State violated
his right to a speedy trial because it failed to prosecute within the appropriate number of days

and that his trial counsel was ineffective for failing to seek his discharge. We disagree.

       "An attorney's failure to seek discharge of his client on speedy-trial grounds generally

will be deemed ineffective assistance of counsel if there is a reasonable probability that the
defendant would have been discharged had a timely motion for discharge been made and no

justification has been proffered for the attorney's failure to bring such a motion." People v.

Staten, 159 Ill. 2d 419, 431 (1994). The likelihood of success of a motion to discharge must
be addressed before a court analyzes whether counsel was justified in declining to move for a

speedy trial. People v. Boyd, No. 2-03-1358 (March 16, 2006).
       The rule for determining the number of speedy-trial days attributable to the State when
new and additional charges are brought against a previously charged defendant was initially

stated in People v. Williams, 94 Ill. App. 3d 241, 248-49 (1981):
              "Where new and additional charges arise from the same facts as did the
       original charges and the State had knowledge of these facts at the commencement of

       the prosecution, the time within which trial is to begin on the new and additional

                                              11
       charges is subject to the same statutory limitation that is applied to the original
       charges. Continuances obtained in connection with the trial of the original charges

       cannot be attributed to defendants with respect to the new and additional charges
       because these new and additional charges were not before the court when those
       continuances were obtained." (Emphasis added.)

       In Williams, 204 Ill. 2d at 203-04, the Illinois Supreme Court reiterated its approval of
the rule but stated that it applies only to new and additional charges that are subject to
compulsory joinder pursuant to section 3-3 of the Criminal Code (720 ILCS 5/3-3 (West

1996)). The Williams court determined that the speedy-trial statute should not be interpreted

to require a joinder that was not already mandated by section 3-3 of the Criminal Code.
Williams, 204 Ill. 2d at 203. The Williams court stated:

       "If the initial and subsequent charges filed against the defendant are subject to

       compulsory joinder, delays attributable to the defendant on the initial charges are not

       attributable to the defendant on the subsequent charges." Williams, 204 Ill. 2d at 207.
       In the case at hand, the speedy-trial period for the original charges will also apply to

the murder charge only if the murder charge is subject to compulsory joinder. Section 3-3 of

the Criminal Code (720 ILCS 5/3-3 (West 2002)) provides:
              "(a) When the same conduct of a defendant may establish the commission of

       more than one offense, the defendant may be prosecuted for each such offense.
              (b) If the several offenses are known to the proper prosecuting officer at the
       time of commencing the prosecution and are within the jurisdiction of a single court,

       they must be prosecuted in a single prosecution, except as provided in Subsection (c),
       if they are based on the same act.
              (c) When 2 or more offenses are charged as required by Subsection (b), the

       court in the interest of justice may order that one or more of such charges shall be

                                              12
       tried separately." (Emphasis added.)
       In the instant case, on May 19, 2002, the defendant was arrested, and on May 21,

2002, he was charged with aggravated discharge of a firearm (720 ILCS 5/24-1.2(a)(2) (West
2002)) and aggravated unlawful use of a weapon (720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West
2002)). On May 19, 2002, the defendant claimed that he had shot a gun in the victim's

direction in self-defense and that he had heard another person fire the gun several times as he
ran from the scene. Hence, on May 21, 2002, the State did not know all the facts surrounding
the murder. Although the State might have suspected that the defendant had planned to kill

Henry, it was not until the defendant bragged to Pruitt in June of 2002 that the State's

evidence indicated that the defendant committed murder. Because the murder offense was
not "known to the proper prosecuting officer at the time of commencing the prosecution"

(720 ILCS 5/3-3(b) (West 2002)), it was not subject to compulsory joinder, and the

defendant's right to a speedy trial on the murder count was not violated.

       Due to our disposition of the foregoing issue, we need not address the defendant's
remaining arguments regarding the speedy-trial issue.

                                       CONCLUSION

       For the foregoing reasons, the judgment of the circuit court of St. Clair County is
affirmed.



       Affirmed.



       SPOMER, P.J., and CHAPMAN, J., concur.




                                              13